                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                            Case No. 19-cv-07071-SVK
                                   8                    Plaintiffs,
                                                                                            CASE MANAGEMENT ORDER
                                   9             v.

                                  10     ONLINENIC INC, et al.,
                                  11                    Defendants.

                                  12          The Court held an initial case management conference on January 28, 2020. A further case
Northern District of California
 United States District Court




                                  13   management conference is set for June 16, 2020 at 9:30 a.m. The parties must file a joint case

                                  14   management conference statement by June 9, 2020. The parties are ordered, as the case

                                  15   progresses, to further meet and confer regarding an efficient and effective means of alternative

                                  16   dispute resolution and are to inform the Court of the parties’ views in their June 9, 2020 joint case

                                  17   management conference statement.

                                  18          The discovery limits of the Federal Rules of Civil Procedure shall apply in this case. A

                                  19   party may seek to enlarge the limits only upon a showing of good cause identifying the specific
                                       additional discovery requests or depositions the party seeks and the reasons therefor.
                                  20

                                  21       Scheduled Event                                          Date
                                  22       Parties to submit stipulated ESI order with redline
                                                                                                    February 14, 2020
                                           showing any changes from Court’s model ESI order
                                  23       (if such an order is necessary)
                                  24
                                           Parties to submit stipulated protective order with
                                                                                                    February 14, 2020
                                  25       redline showing any changes from Court’s model
                                           protective order (if such an order is necessary)
                                  26
                                  27       Last Day to Amend Pleadings                              May 27, 2020
                                  28
                                   1       Further Case Management Conference           June 16, 2020 at 9:30 a.m.

                                   2                                                    Statement due: June 9, 2020

                                   3       Close of Fact Discovery                      September 4, 2020

                                   4       Opening Expert Disclosures                   September 21, 2020

                                   5       Last Day to Complete Private Mediation       September 30, 2020

                                   6       Rebuttal Expert Disclosures                  October 12, 2020

                                   7       Close of Expert Discovery                    November 6, 2020

                                   8       Dispositive Motion Filing Deadline           November 20, 2020

                                   9       Last Day to Hear Dispositive Motions         January 12, 2021

                                  10       Final Pretrial Conference                    March 4, 2021

                                  11                                                    Filing dates: February 18, 2021

                                  12                                                                 February 25, 2021
Northern District of California
 United States District Court




                                  13       Trial                                        March 15, 2021

                                  14          SO ORDERED.

                                  15   Dated: January 28, 2020

                                  16

                                  17
                                                                                        SUSAN VAN KEULEN
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
